Citation Nr: 1502009	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-16 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from September 1959 to July 1963.  He died on October [redacted], 2007.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2010, the appellant requested a hearing before a Veterans Law Judge, but in September 2014, she withdrew her hearing request. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of death as small cell lung cancer.  

2.  At the time of the Veteran's death, service connection was not in effect for any disorder.

3.  The evidence of record does not show that the Veteran was exposed to dioxin-containing herbicide agents during service; additionally, he is not presumed to have been exposed to such herbicide agents, as he did not have the requisite service in the Republic of Vietnam and thus did not serve during a period of war.  

4.  The weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  

VA treatment records from the Veteran's initial diagnosis of lung cancer in November 2006 are of record; however, in an April 2007 statement, the Veteran indicated that he received ongoing treatment for his lung cancer at the VA Medical Center (VAMC) in Palo Alto, California.  A complete set of the clinical notes from VAMC Palo Alto has not been obtained.

However, the Veteran's treating VA physician provided a statement in April 2009, summarizing the course of the Veteran's treatment for lung cancer and providing her opinion as to the etiology of the disease.  Additionally, the salient issue in this case is whether the Veteran was exposed to dioxin-containing herbicides during his active military service; records from the Palo Alto VAMC, generated over 40 years later, are unlikely to provide any relevant evidence that has not already been provided by the Veteran's VA physician in her April 2009 letter.  Thus, remand of the matter for these clinical notes would result in unnecessary delay and serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

A VA medical opinion has not been obtained.  In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Board finds that it is not necessary to obtain a medical opinion in this case, because there is no reasonable possibility that such assistance would aid in substantiating the claim.  The evidence does not indicate that the disease process leading to the Veteran's death was related to his active military service.  Thus, further assistance including a medical opinion is not warranted.  VA has properly assisted the appellant in obtaining any relevant evidence. 

II.  Law and Regulations

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R.       § 3.312. 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations recognize as Vietnam era wartime service the period from February 28, 1961, to May 7, 1975, for veterans who served in the Republic of Vietnam during that time period; and from August 5, 1964, to May 7, 1975, for all other veterans of the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers (to include lung cancer), shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA has also compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents.

III.  Analysis

The Veteran was diagnosed with lung cancer in November 2006.  The appellant asserts that his cancer was the result of exposure to dioxin-containing herbicides during his service.  

Service connection was not in effect for any disorder during the Veteran's lifetime.  Nevertheless, service connection may be warranted for the cause of his death if any disorder or disease process leading to, or contributing to, his death was related to his active military service. 

The Veteran served aboard the USS HANCOCK, an aircraft carrier, throughout his military service.  In February 2008, the National Personnel Records Center (NPRC) indicated that the Veteran's ship was in the official waters of the Republic of Vietnam on three separate occasions in March 1962, April 1962, and May 1962.  The NPRC determined that there was no conclusive proof of in-country service.

Although this official information does not show service in Vietnam, other than in the official waters, it is not inconsistent with the Veteran's contentions during his lifetime, nor is it inconsistent with the appellant's contentions.  In his April 2007 claim for service-connected disability benefits, the Veteran stated that he was exposed to herbicides off the Vietnam coast.  He specifically denied having served in Vietnam.  The appellant echoed these contentions in the claim currently under consideration.  Absent evidence that the Veteran served on the landmass of Vietnam or within its inland waterways during the Veteran did not have the requisite service in the Republic of Vietnam to allow for a presumption of exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.

The VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents.  The updated list as of December 2014 does not include the USS HANCOCK.  Thus, current research does not show that the USS HANCOCK had "brown water" service in Vietnam.

Because there is no indication that the Veteran served within the Republic of Vietnam prior to August 5, 1964, his service does not meet the regulatory definition of the "Vietnam era wartime service."  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  As a result, the presumption of exposure to herbicide agents for Vietnam-era veterans is inapplicable.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Additionally, the evidence does not show actual exposure to herbicide agents.  Neither the appellant nor her representative is competent to state that the Veteran was exposed to herbicides, because they do not have personal knowledge of this fact.  Thus, service connection for the cause of the Veteran's death is not warranted as directly related to exposure to herbicide agents, because such in-service exposure has not been established.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167(1999). 

Furthermore, the weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service.  The appellant has not identified, and the record does not reveal, any other injury, disease or event during service to which the Veteran's death could be related.  The service treatment records do not reference any disorder that caused the Veteran's death, including cancer.  Additionally, the evidence shows that the cancer manifested in 2006, many years after service.  There is no indication that small cell lung cancer, or any other malignant tumor, manifested to a compensable degree within a year of the Veteran's separation from service.  See 38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R.             § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


